Exhibit 10.1

 

[FORM OF EXECUTIVE LIFE INSURANCE AGREEMENT]

 

THIS EXECUTIVE LIFE INSURANCE AGREEMENT (the “Agreement”) is entered into this
31st day of December, 2003, by and between Hooker Furniture Corporation (the
“Company”) and                      (the ‘“Employee”).

 

The Employee is a valued employee of the Company, and the Company wishes to
retain him in its employ. As an inducement for the Employee to remain in
employment with the Company, the Company is willing to provide life insurance
protection for the Employee’s beneficiary or beneficiaries in the event of his
death during employment with the Company.

 

NOW THEREFORE, the Company and Employee agree, effective as of January 1, 2004
(the “Effective Date”), as follows:

 

1. This agreement relates to one or more life insurance policies insuring the
Employee’s life, which are described in the attached Exhibit A (the “Policy”).
The Company shall be the sole owner of the Policy and the direct beneficiary of
the Policy’s entire death proceeds, except for that portion of the death
proceeds that the Company has endorsed to the Employee’s beneficiary or
beneficiaries pursuant to the Endorsement attached hereto as Exhibit A (the
“Carve-Out Amount”). Any indebtedness on the Policy will first be deducted from
the death proceeds in excess of the Carve-Out Amount.

 

2. The Employee shall have the right to designate and change direct and
contingent beneficiaries of the Carve-Out Amount, and to elect and change a
payment plan for such beneficiaries. Any assignment of the Carve-Out Amount by
the Employee shall be limited solely to the death proceeds endorsed by the
Company to the Employee.

 

3. The entire premium on the Policy shall be paid by the Company as such premium
becomes due.

 

4. The Company shall not sell, surrender, change the insured or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Employee the option to purchase the Policy during a period of 60 days from
notice to the Employee of such intention. The purchase price of the Policy shall
be the cash value of the Policy as of the date of transfer to the Employee, less
any policy and premium loans and any other indebtedness secured by the Policy.
This restriction shall not impair the right of the Company to terminate this
Agreement pursuant to Section 6 hereof. The exercise by the Company of the right
to surrender the Policy or to change the insured will terminate the rights of
the Employee under this Agreement.

 

5. This Agreement may be terminated by either party hereto, with or without the
consent of the other, by giving notice of termination in writing to the other
party. This Agreement shall terminate automatically upon the first to occur of
(1) the Employee’s termination of employment with Company for any reason other
than death, or (2) the Employee’s attainment of age 65.

 

1



--------------------------------------------------------------------------------

6. The Insurer shall be bound only by the provisions of and endorsements on the
Policy, and any payments made or action taken by it in accordance therewith
shall fully discharge it from all claims, suits and demands of all persons
whatsoever.

 

7. The Employee shall have the right to assign any part or all of the Employee’s
interest in the Policy and this Agreement to any person, entity or trust by
execution of a written assignment delivered to the Company and to the Insurer.

 

8. The Company and the Employee may mutually agree to amend this Agreement, and
such amendment shall be in writing and signed by the Company and the Employee.

 

9. This agreement shall bind and inure to the benefit of the Company and its
successors and assigns, the Employee and his heirs, executors, administrators
and assigns, and any Policy beneficiary.

 

10. The following provisions are part of this Agreement and are intended to meet
the requirements of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”):

 

(a) The funding policy under the Agreement is that all premiums on the Policy be
remitted to the Insurer when due. Direct payment by the Insurer is the basis of
payment of benefits under the Agreement, with those benefits in turn being based
on the payment of premiums as provided in the Agreement.

 

(b) The Company is hereby designated the “named fiduciary” and the “plan
administrator” of this Agreement. The Company shall be responsible for the
general administration, operation and interpretation of the Agreement and for
carrying out its provisions, except to the extent all or any such obligations
specifically are imposed on another person or persons or entity. The Company has
discretion to interpret the terms of the Agreement and to decide factual and
other questions relating to the Agreement and the benefits provided hereunder,
including without limitation factual questions relating to eligibility for,
entitlement to, and payment of benefits. The Company’s reasonable
interpretations of the Agreement and factual determinations concerning benefit
issues are binding on the Employee and beneficiaries. The Company may engage an
actuary, attorney, accountant, insurance company or similar entity, consultant
or any other technical advisor on matters regarding the operation of the
Agreement and to assist in the administration of the Agreement, and to perform
such other duties as are required in connection therewith. The Company may
allocate its responsibilities for the operation and administration of the
Agreement, including the designation of persons who are not named fiduciaries to
carry out fiduciary responsibilities under the Agreement. The Company shall
effect such allocation of its responsibilities by adopting resolutions
specifying the nature and extent of the responsibilities allocated; including,
if appropriate, the persons who are not named fiduciaries, but who are
designated to carry out fiduciary responsibilities under the Agreement. The
Agreement shall be administered and the records of the Agreement shall be
maintained on the basis of the plan year. The plan year shall be the twelve
month period ending on December 31 of each year.

 

2



--------------------------------------------------------------------------------

(c) Any claim for benefits under this Agreement shall be administered in
accordance with the procedures set forth in Exhibit B.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the day and year
first written above.

 

HOOKER FURNITURE CORPORATION

By:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

EMPLOYEE

     

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

ENDORSEMENT

 

Policy Number:   Insured:

 

Supplementing and amending the application as of the Effective Date to
                                                      (the “Insurer”), the
applicant requests and directs that:

 

1. The owner of the policy will be Hooker Furniture Corporation (the “Owner”).
The Owner alone may exercise all policy rights, except that the Owner will not
have the rights specified in Section 2 below.

 

The Owner designates itself (or any successors by merger, purchase or otherwise)
as direct beneficiary of all death proceeds in excess of the Carve-Out Amount.
The Carve-Out Amount shall be $1,500,000 if death proceeds are payable on
account of the Insured’s death during the period that begins on the Effective
Date and that ends on the Insured’s 60th birthday. The Carve-Out Amount shall be
$1,000,000 if death proceeds are payable on account of the Insured’s death
during the period beginning the day immediately following the Insured’s 60th
birthday and that ends on the Insured’s 65th birthday.

 

The Insurer will have the right to rely on any statement signed by said Owner
setting forth the amount referred to above, and any decisions made by the
Insurer in reliance upon such statement will be conclusive.

 

2. The Insured will have the rights to designate and change the beneficiaries of
and assign the portion of the death proceeds equal to the Carve-Out Amount, as
described in Section 1 above. This paragraph will not limit the rights of the
Owner as specified in Paragraph 1 above.

 

HOOKER FURNITURE CORPORATION By:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

INSURED

     

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

 

I hereby designate                                         
                                                              as direct
beneficiary of the policy, subject to the terms of the endorsement Executive
Life Insurance Agreement and the above policy endorsement.

 

The contingent beneficiary shall be                                         
                                        
                                                                         

 

INSURED

     

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

EXHIBIT B

 

CLAIMS PROCEDURE

 

Claims and Review Procedures. The following claims procedure shall apply for
purposes of this Agreement. The claims procedure in paragraph (A) below shall be
followed with respect to benefits provided by the Insurer under the terms of the
Policy. The claims procedure in paragraph (B) below shall be followed with
respect to benefits, if any, provided directly by the Company. The Employee and
the Employee’s heirs, successors, beneficiaries or personal representatives
(individually or collectively, “Claimant”) must follow both procedures, if
necessary.

 

A. Filing a Claim for Insurance Benefits. A Claimant shall make a claim for
benefits provided by the Insurer by submitting a written claim and proof of
claim to the Insurer in accordance with procedures and guidelines established
from time to time by the Insurer. On written request, the Company shall provide
copies of any claim forms or instructions, or advise the Claimant how to obtain
such forms or instructions. The Insurer shall decide whether the claim shall be
allowed. If a claim is denied in whole or in part, the Insurer shall notify the
Claimant and explain the procedure for reviewing a denied claim.

 

B. Filing a Claim for Any Other Benefit. The following claims procedure shall
apply with respect to all benefits other than those provided by the Insurer:

 

  1. Filing a Claim; Notification to Claimant of Decision: The Claimant shall
make a claim in writing in accordance with procedures and guidelines established
from time to time by the Company, which claim shall be delivered to the Company.
The Company shall review and make the decision with respect to any claim. If a
claim is denied in whole or in part, written notice thereof shall be furnished
to the Claimant within ninety (90) days after the claim has been filed. Such
notice shall set forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific reference to the provisions of this Agreement or the Collateral
Assignment on which denial is based;

 

  (c) a description of any additional material or information necessary for the
Claimant to perfect a claim and an explanation of why such material or
information is necessary; and

 

  (d)

an explanation of the procedure for review of the denied claim and the time
limits applicable to such procedure, including a statement

 

6



--------------------------------------------------------------------------------

 

of the Claimant’s right to bring a civil action under ERISA Section 502(a)
following denial of the claim.

 

  2. Procedure for Review: Any Claimant whose claim has been denied in full or
in part may individually, or through the Claimant’s duly authorized
representative, request a review of the claim denial by delivering a written
application for review to the Company at any time within sixty (60) days after
receipt by the Claimant of written notice of the denial of the claim. Such
request shall set forth in reasonable detail:

 

  (a) the grounds upon which the request for review is based and any facts in
support thereof; and

 

  (b) any issues or comments which the Claimant considers pertinent to the
claim.

 

Following such request for review, the Company fully and fairly shall review the
decision denying the claim. Prior to the decision of the Company, the Claimant
shall be given an opportunity to review pertinent documents. In performing its
review, the Company shall:

 

  (c) provide, upon request and free of charge, reasonable access to and copies
of all documents, records and other information relevant to the claim;

 

  (d) permit the Claimant to submit to the Company written comments, documents,
records and other information relating to the claim; and

 

  (e) provide a review that takes into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
determination.

 

  3. Decision on Review: A decision on the review of a claim denied in whole or
in part shall be made in the following manner:

 

  (a) The decision on review shall be made by the Company, which shall consider
the application and any written materials submitted by the Claimant in
connection therewith. The Company, in its sole discretion, may require the
Claimant to submit such additional documents or evidence as the Company may deem
necessary or advisable in making such review.

 

  (b)

The Company will render a decision upon a review of a denied claim within sixty
(60) days after receipt of a request for review. If special circumstances (such
as the need to hold a hearing on any

 

7



--------------------------------------------------------------------------------

 

matter pertaining to the denied claim) warrant additional time, the decision
will be rendered as soon as possible, but not later than one hundred twenty
(120) days after receipt of a request for review. Written notice of any such
extension will be furnished to the Claimant prior to the commencement of the
extension.

 

(d) The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
Claimant, and the specific references to the provisions of this Agreement or the
Collateral Assignment on which the decision is based. The decision also shall
notify the Claimant of the right to receive, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the Claimant’s claim, and shall contain a statement of the
Claimant’s right to bring an action under ERISA Section 502(a). The decision of
the Company on review shall be final and conclusive upon all persons. If the
decision on review is not furnished to the Claimant within the time limits
prescribed in subparagraph (b) above, the claim will be deemed denied on review.

 

8



--------------------------------------------------------------------------------

[SCHEDULE I TO FORM OF EXECUTIVE LIFE INSURANCE AGREEMENT]

 

The Company entered into an Executive Life Insurance Agreement with each of the
executive officers of the Company named below:

 

1. Paul B. Toms, Jr.

 

2. Douglas C. Williams

 

3. E. Larry Ryder

 

4. Raymond T. Harm

 

5. Henry P. Long, Jr.

 

6. Michael P. Spece

 

9